ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 12/21/20 wherein claims 2, 4, and 15 were amended.  In addition, the Examiner acknowledges receipt of the amendment filed 8/31/20 wherein the claims were amended.  
            Note(s):  Claims 1-20 are pending.

The Examiner acknowledges receipt of the replacement of some of the figures and a substitute specification filed on 6/26/19.  In addition, some drawings were replaced on 8/28/19.

APPLICANT’S INVENTION
The instant invention is directed to products (and methods thereof) of 
Formula IB
    PNG
    media_image1.png
    111
    384
    media_image1.png
    Greyscale
, 
Formula IB1 
    PNG
    media_image2.png
    141
    463
    media_image2.png
    Greyscale
, 
Formula IB2  
    PNG
    media_image3.png
    123
    484
    media_image3.png
    Greyscale
, and 
Formula IA 
    PNG
    media_image4.png
    98
    386
    media_image4.png
    Greyscale
 as set forth in independent claim 1 and claims 16, 17, 18, and 19.

APPLICANT’S ELECTION
Applicant’s election of Group II (pending claims 16, 19, and 20, see the modified restriction below) in the reply filed on 8/31/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Thus, the restriction is still deemed proper and is made FINAL.
	Note(s):  The elected species portion of the response was incomplete. Thus, a second inquiry was mailed on 10/23/20 wherein clarification was requested as it relates to a single elected species for initial examination.

Applicant’s election of 
    PNG
    media_image5.png
    126
    493
    media_image5.png
    Greyscale
 without traverse in the reply filed on 12/21/20 is acknowledged.  For Formula IB2, Applicant has assigned the following values to the various variables:  

    PNG
    media_image6.png
    228
    636
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    227
    639
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    106
    628
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    90
    157
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    148
    373
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    168
    248
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    55
    300
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    339
    634
    media_image13.png
    Greyscale

            Note(s):  Initially, Applicant’s elected species was searched, but no prior art was found to reject the claims.  Thus, the search was expanded over the full scope of Formula IB as set forth in independent claim 19.  Claims 16, 19, and 20 read on Formula IB which includes IB1 and IB2 as set forth in independent claim 19.  A detailed discussion under ‘Comments/Notes’ regarding the elected Group and species is found below.  

WITHDRAWN CLAIMS
Claims 1-15, 17, and 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to derivatives of carboxylic acids, salts, esters, and amides of species encompassed by Formula IB2.  In addition, the invention does not sufficiently describe the invention as it relates to CHr in Formulae IB, IB1, and IB2 (see Formulae included above).  Specifically, the variable ‘r’ is defined as 0, 1, or 2, not an atom to complete the valance such that the carbon atom has four bonds attached thereto.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 16:  Claim 16 depends upon claim 10 and ultimately the definitions from independent claim 1.  So, based on the information disclosed in independent claim 1, claim 16 is ambiguous for the following reasons.  (1) In line claim 16, lines 9-10, the phrase ‘a product of formula IB and in particular a product of formula IB2…10’ is confusing.  Specifically, it is unclear what product is actually being administered.  The product of Formula IB is not the same as that of Formula IB2 because they require different components.  While IB contains the variable W, the variable W is not the same as L-M in Formula IB2.  In addition, independent claim 1 from which claim 16 depends does not identify L-M for Formula IB2, instead in claim 1, line 25 refers to the variable W which is in Formula IB.  In other words, independent claim 1 does not address the variables of Formula IB2.
(2) Claim 16: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation tumour (see line 1), and the claim also recites ‘in particular colorectal cancer…follicular lymphoma‘ (lines 1-9) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
(3) Claim 16:  Clarity of claim 16 is based off of independent claim 1.  Independent claim 1 is ambiguous which inherently means that claim 16 is ambiguous for the following reasons.  (a) In Formula IB2, 
    PNG
    media_image14.png
    135
    487
    media_image14.png
    Greyscale
, CHr is ambiguous because the valance of the carbon atom is incomplete.  (b) The variable of Formula IB2 are not defined.  Instead, claim 1 defines the variable W of Formula IB.
	(4) Claim 1:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites various broad recitation ‘tumor’ (line 1) and the claim also recites various narrower statement of the range/limitation in lines 13-14, 28-34, 35-38, 39-41, 42-46, 48-51, 52-53, 55-56, and 57-58. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	(5) In claim 1, line 10, did Applicant intend to write ‘wherein’ instead of ‘where in’?
	(6) In claim 1, line 22, did Applicant intent to write ‘wherein’ instead of ‘it being understood that…’ because a skilled artisan would not have known that the sum or r + s would be required to be 3.
	(7) In claim 1, line 27, it is unclear what terminal reactive function Applicant is referring to that defines the variable L.
	(8) In claim 1, line 47, it is unclear what cleavable type of bifunctional chelating agents Applicant is referencing.
	(9) In claim 1, lines 57-58, the claim is ambiguous because it is unclear what derivative of carboxylic acid or other functions, salts, esters, amides, and so forth are encompassed by the claim which contains various ambiguities.  In other words, the metes and bounds of the ‘other derivatives’ is unclear because claim 1 itself is indefinite.
	Note(s):  Applicant is respectfully requested to incorporate Formula IB2 and the definitions associated with the formula into claim 16 as the claim was examined as if it reads on Formula IB2.  Also, it is requested that all ‘represents’ and ‘being’ found throughout claim 1 be replaced with ‘is’ when the appropriate variable definitions are incorporated into claim 16.  In addition, it is requested that all range within a range claim language be corrected when information is incorporated into claim 16.  
	Claims 19 and 20:  Independent claim 19 is ambiguous for the following reasons.   (1) In line claim 19, lines 9-10, the phrase ‘a product of formula I selected from formula IB2…10’ is confusing.  Specifically, the claim does not set forth a Formula I, but only Formula IB.  So, it is appropriate to refer to Formulae IB wherein not only is the actual formula disclosed, but variable definitions of the formula as well.  Since claim 20 depends upon independent claim 19 for clarity, it is also vague and indefinite.
(2) Claims 19 and 20: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites various broad recitation ‘tumour’ (line 1) and the claim also recites various narrower statement of the range/limitation in lines 1-9 and 14-15. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Since claim 20 depends upon independent claim 19 for clarity, it is also vague and indefinite.
(3) Claims 19 and 20:  Independent claim 19 is ambiguous because in Formula IB2, 
    PNG
    media_image14.png
    135
    487
    media_image14.png
    Greyscale
, CHr is ambiguous because the valance of the carbon atom is incomplete.  Since claim 20 depends upon independent claim 19 for clarity, it is also vague and indefinite.
(4) In claim 19, line 13, did Applicant intend to write ‘wherein’ instead of ‘where in’?
	(5) In claim 19, line 26, it is unclear what terminal reactive function Applicant is referring to that defines the variable L.  Since claim 20 depends upon independent claim 19 for clarity, it is also vague and indefinite.
	(6) In claim 19, line 31, ‘can be’ is not a positive recitation as the variable definitions listed may or may not be present.  Did Applicant intend to replace ‘can be’ with ‘is’?
	(7) In claim 19, line 43, did Applicant intend to write ‘given’ instead of ‘giving’?
	(8) In claim 19, line 55, ‘being’ is not a positive recitation, did Applicant intend to write ‘is’ instead of ‘being’.
	Note(s):  For claim 19, Applicant is respectfully requested to incorporate Formula IB2 and the definitions associated with the formula into claim 16 as the claim was examined as if it reads on Formula IB2.  Also, it is requested that all ‘represents’ and ‘being’ found throughout claim 1 be replaced with ‘is’ when the appropriate variable definitions are
	Claim 20:  The claim is confusing because claim 20 depends upon claim 19 which is directed to a method of treating cancer.  It is unclear what Applicant is saying by the phrase ‘product is used as radiopharmaceuticals’.  In addition, did Applicant intend to write ‘’a method for treating a tumour’ instead of ‘a method for treating cancer’ for consistency between the claims?

CLAIM NOT FURTHER LIMITING
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 does not further limit independent claim 19 because it does not set forth any additional steps that are used to treat a cancer of interest.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

PRIORITY DOCUMENT
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/904,353, filed on 1/11/2016.
            Note(s):  It is duly noted that while Applicant has submitted the priority document, France 1356837, filed 7/11/2013, it is duly noted that the document is not in English.  In addition, it is noted that an English translation was not provided for the record.  Thus, Applicant’s priority date of the instant invention is that of the 371 of PCT/FR2014/051802 filed 7/11/2014.  Hence, Applicant is entitled to the 7/11/2014 date of the PCT application because support for the full scope of the claimed invention is found therein.

MODIFIED RESTRICTION INTO GROUPS
In the response to the restriction mailed 8/31/20 which was an incomplete response to the Examiner’s request to elect a Group for initial examination and a single disclosed species, claims 19 and 20 were added.  
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to products of Formulae 
    PNG
    media_image15.png
    111
    396
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    142
    475
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    124
    495
    media_image17.png
    Greyscale
, and 
    PNG
    media_image18.png
    103
    397
    media_image18.png
    Greyscale
 as set forth in independent claim 1, 2, 3, 7, and 10, classified in A61K 49/14.
II. Claims 16 and newly added claims 19 and 20, drawn to methods of treating tumors/cancers using Formula IB or IB2, classified in A61K 51/00+.
III. Claim 17, drawn to a method of treating an inflammatory or autoimmune disease, classified in A61K 51/00+.
IV. Claims 18, drawn to methods of treating tumors/cancers using Formulae disclosed in claim 2, classified in A61K 51/00+.

The inventions are independent or distinct, each from the other because Inventions (I & II), (I & III), (I & IV) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the products encompassed by Group I may be used in the treatment of tumors/cancers (Groups II and IV) and in treating inflammatory or autoimmune diseases (Group III).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for because there would be a serious search and/or examination burden if restriction were not required because the invention is directed to multiple distinct processes and distinct products.  As a result, a separate search of the art and a different search strategy is necessary to evaluate patentability.  In addition, it is noted that the products are not obvious modifications of one another.

SPECIFICATION
The disclosure is objected to because of the following informalities: the structures appearing on pages 24, 15, 59, 64, and 70 are not readable.  Applicant is respectfully requested to submit readable copies of all structures.  
Appropriate correction is required.


COMMENTS/NOTES
It should be noted that it was difficult to thoroughly search the instant application because it was unclear whether the variable definitions referenced in independent claim 1 for Formulae IA and IB also refer to IB1 and IB2 (see the 112 second paragraph section above).  Also, some of the definitions encompassed by Formulae IB, IB1, and IB2 are vague and indefinite.  Once the outstanding issues of the instant invention are clarified, the claims will once again be re-searched.  Thus, Applicant is respectfully requested to thoroughly review the claims for clarity and appropriate variable definitions so that one may readily ascertain the metes and bounds of the claimed invention.

It should be noted that no prior art is cited against the instant invention.  However, as stated repeatedly throughout this office action, due to some ambiguity in the claimed invention, one searched the invention the best one could.  Also, it should be noted that the search of the instant invention was not extended beyond Formula IB, IB1, and IB2 for the reasons set forth herein.  
While claim 16 makes reference to ‘administering a product of Formula IB and in particular a product of Formula IB2’, it is noted that Formula IB and IB2 are not the same or obvious modifications of one another in independent claim 1 based on how the claim is written (Note(s):  Claim 16 depends upon claim 10 which depends upon independent claim 1).  In independent claim 1, the variable W in Formula IB is not equivalent to L-M of Formula IB2.  In addition, the specification as well as the claims define ‘W’ that is present in Formula IB, not Formula IB2.  
In summary, it is noted that Formula IB2 (see independent claim 1 from which claim 16 depends) is of a different scope from that of Formulae IB, IB1, and IA which are also in independent claim 1.  Formula IB2 is structurally different from IA.  Also, while Formula IB2 is structurally similar to IB and IB1, it is not of the same scope as those structures.  Specifically neither IB nor IB1 require the variable combination L and M like Formula IB2.  Thus, the Formula IB2 requires a linker body comprising a terminal reactive functional group (the variable L) and a cytotoxic drug M that is selected form a chemotherapeutic agent or toxin such as monomethyl auristatin E or monomethyl auristatin F.  This differs from the scope of Formula IB in that the variable W is present which may be either a linker body comprising a terminal reactive functional group or a cytotoxic drug M, but not a combination of both which is required by Formula IB2.  The scope of Formula IB1 is different from that of Formula IB2 because the structure only requires a linker body comprising a terminal reactive function; thus, a cytotoxic drug or toxin is not required.  Thus, overall, the instant invention encompass multiple distinct products in independent claim 1 and the restriction is modified as set forth below to illustrate the difference in the claimed methods and Formula combinations.
	In newly added independent claim 19, the Formula IB appears, but the definition of the variable W includes L-M which and L so that both Formula IB1 and IB2 are encompassed by Formula IB.  Since prior art was not found for Formula IB2, the search was extended to Formula IB1 and Formula IB of claim 19.
	Note(s):  The closest art is Applicant’s own work (US Patent No. 10,307,488) which encompass the products used in the method of claim 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 24, 2021